Citation Nr: 0633648	
Decision Date: 10/31/06    Archive Date: 11/14/06	

DOCKET NO.  04-31 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus. 

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus. 

3.  Entitlement to an initial evaluation in excess of 20 
percent for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1971.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

For reasons which will become apparent, the issues of service 
connection for coronary artery disease and hypertension are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

Control of the veteran's service-connected diabetes mellitus 
requires insulin and a restricted diet, but no regulation of 
daily activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.119 and 
Part 4, Code 7913 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA are codified as amended at 38 
C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. 121.

In this case, in correspondence of May 2003 and August 2006, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for an increased rating, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.  The veteran was also 
specifically informed of the cumulative evidence provided to 
VA or obtained by VA on the veteran's behalf.  Therefore, the 
Board finds that the veteran was notified and aware of  the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibility between himself and VA in 
obtaining such evidence.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claim for an increased rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have had any effect on 
the case or to have caused injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis


The Board wishes to make it clear that it has reviewed all of 
the evidence in the appellant's claims file, which includes 
his multiple contentions, as well as various VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim and what the evidence in the 
claims file shows or fails to show with respect to that 
claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks an increased evaluation for 
service-connected diabetes mellitus.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. §4.7 (2005).

In the present case, in a rating decision of August 2003, the 
RO granted service connection (and a 20 percent evaluation) 
for diabetes mellitus, effective from February 12, 2002, one 
year prior to receipt of the veteran's claim.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal.

In the case at hand, in correspondence of February 2003, the 
veteran's private physician indicated that the veteran 
suffered from "insulin-dependent" diabetes for which he took 
not only insulin, but also other oral medication.

As of the time of a VA medical examination in May 2003 (which 
examination involved a review of the veteran's claims 
folder), there was noted a history of diabetes dating back to 
1995.  When questioned regarding any restriction of activity 
attributable to his diabetes, the veteran indicated that his 
day-to-day functional activities were mostly unchanged.  Also 
noted was that the veteran took both oral medication and 
insulin for control of his diabetes mellitus.

Significantly, at the time of a period of VA hospitalization 
for diabetes mellitus in October 2004, no restrictions were 
placed on the veteran's activity level.  Rather, the veteran 
was allowed to engage in such activity as he saw fit "as 
tolerated."  As of the time of a subsequent VA medical 
examination in November 2005 (which examination again 
involved a review of the veteran's claims folder and service 
medical records), the veteran denied any history of 
ketoacidosis, though he did report hypoglycemic events 
occurring approximately two to three times per month.  When 
questioned regarding his diet, the veteran indicated that he 
tried to decrease his bread, as well as the fatty meats he 
ate.  When questioned regarding any restriction of activity, 
the veteran reported that he felt as if his feet had "pads on 
the bottom," with the result that he had trouble "feeling 
where his feet were."  According to the veteran, he had 
recently changed his activities, such that he now avoided 
being alone.  Currently, the veteran was reportedly taking 
concentrated Humulin in the morning, at noon, and every 
evening.  However, upon further questioning, it became 
apparent that the veteran had not been taking his morning 
dosage of insulin.

The 20 percent evaluation currently in effect for service-
connected diabetes mellitus contemplates the presence of a 
level of pathology requiring insulin and/or oral hypoglycemic 
agents, in addition to a restricted diet.  In order to 
warrant an increased, which is to say, 40 percent evaluation, 
there would need to be indicated a requirement for insulin 
and a restricted diet, as well as regulation of daily 
activities (i.e., avoidance of strenuous occupational and 
recreational activities).  38 C.F.R. §4.119 and Part 4, Code 
7913 (2005).

As is clear from the above, the veteran does not currently 
meet the necessary criteria for the assignment of an 
increased evaluation.  While it is true that, based on the 
evidence of record, the veteran requires not only a 
restricted diet, but also daily insulin for control of his 
service-connective diabetes mellitus, there is no indication 
that the veteran's diabetes has required any 
restrictions/regulation of his daily activities.  While at 
the time of the aforementioned VA medical examination in 
November 2005, the veteran indicated that he had voluntarily 
restricted certain of his daily activities, to the extent 
that he now avoided "being alone," such voluntary 
restrictions do not rise to the level of avoidance of 
strenuous occupational and recreational activities requisite 
to the assignment of an increased evaluation.  Accordingly, 
an increased rating for service-connective diabetes mellitus 
is not in order.


ORDER

An initial evaluation in excess of 20 percent for Type II 
diabetes mellitus is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for coronary artery disease and 
hypertension, claimed as secondary to service-connected 
diabetes mellitus.  However, a review of the record raises 
some question as to the exact nature and etiology of those 
disabilities.

In that regard, at the time of the aforementioned VA medical 
examination in May 2005, the veteran gave a history of 
diabetes mellitus "diagnosed in 1995."  During the course of 
that same examination, the veteran stated that he had 
suffered from hypertension "for the past 10 years," placing 
the origin of that disability at a point in time around or 
about 1993, two years prior to the veteran's diagnosis of 
diabetes mellitus.  Notwithstanding such evidence, the VA 
examiner, following a full review of the veteran's claims 
folder, offered his opinion that, while the veteran's heart 
disease was not caused by his diabetes, diabetes mellitus was 
known to accelerate arteriosclerotic heart disease.  The 
examiner was further of the opinion that the veteran's 
hypertension was "closely related" to that same 
arteriosclerotic heart disease.

The Board observes that, in correspondence of September 2005, 
the veteran indicated that he had received treatment for both 
his heart condition and hypertension from "a private doctor."  
Moreover, in correspondence of September 2005, the veteran's 
private physician indicated that the veteran's heart 
condition was "at least partly brought on by his diabetes."  
Significantly, while in that same correspondence, the 
veteran's physician noted that he had treated the veteran on 
nine occasions during the period from February to September 
2005, records of that treatment are not at this time a part 
of the veteran's claims folder.

Under the circumstances, the Board is of the opinion that 
further development of the evidence would be appropriate 
prior to a final adjudication of the veteran's claims for 
service connection for coronary artery disease and 
hypertension.  Accordingly, the case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran's 
private physician, a Dr. Frances C. 
Munkenbeck, whose office is located at 
2700 Stewart Parkway in Roseburg, Oregon  
97470, with a request that she provide 
copies of any and all records of 
treatment of the veteran for 
cardiovascular disease, to include 
coronary artery disease and/or 
hypertension.  All such records, when 
obtained, should be made a part of the 
veteran's claims folder.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  Moreover, 
the veteran and his representative should 
be informed of any such problem.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2005, the date of 
the most recent VA medical examination of 
record, should also be obtained and 
incorporated in the claims folder.  Once 
again, the veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded a 
VA examination or examinations by 
appropriate specialists in order to more 
accurately determine the exact nature and 
etiology of his current coronary artery 
disease and hypertension.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination(s), and a copy 
of all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse affect on his claims.

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the 
examination(s), the appropriate examiner 
or examiners should specifically comment 
as to whether the veteran's coronary 
artery disease and/or hypertension are as 
likely as not proximately due to, the 
result of, or aggravated by his service-
connected diabetes mellitus.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination report(s).

3.  The RO should then review the 
veteran's claims for service connection 
for coronary artery disease and 
hypertension.  Should the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in August 2005.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


